DETAILED ACTION
Claims 1-20 are pending.  Claims 10-18 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be claiming computer software.  The claims are directed to a system but do not contain any hardware components that could perform the functions of the claims.  The amendments to the claims merely state that the system is now a computing system.  This does not add any hardware components that could perform the limitations of the claims.  This amendment merely states that the system performs computing rather than adding a hardware component that could perform the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al., Patent Application Publication No. 2019/0058643 (hereinafter Knowles) in view of Malik et al., Patent Application Publication No. 2015/0170022 (hereinafter Malik).

Regarding claim 1, Knowles teaches:
A computer-implemented method for a graph-based analysis for an Information Technology (IT) operation (Knowles Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT)), comprising:
generating a temporal graph by extracting one or more of operation objects (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center), relations, and attributes from operation data of workloads distributed across a plurality of levels of the IT operation within a predetermined time window (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center, Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT));
detecting one or more anomalies from the extracted operation data and annotating corresponding objects in the graph based on the detected one or more anomalies (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products);
determining a directional impact between corresponding objects on the temporal graph (Knowles Paragraph [0094], visualization of the impact of events on temporal topology changes);
identifying potential causes for at least one of the detected anomalies in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology); and
generating a list of the potential causes of the at least one of the detected anomalies for each of the corresponding objects in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).
Knowles does not expressly disclose:
refining the temporal graph based on the determined directional impact;
searching one or more accessible paths in the temporal graph indicating an error propagation;
However, Malik teaches:
refining the temporal graph based on the determined directional impact (Malik Paragraph [0287], from the Table 18 and the graphs showing mesh convergence that the refinement level with seed size of 2.2 mm having mesh of about 30000 elements is appropriate for further studies (Knowles teaches the temporal graph));
searching one or more accessible paths in the temporal graph indicating an error propagation (Malik Paragraph [0185], the error back propagation (EBP) algorithm for the training of the neural network);
The claimed invention and Malik are from the analogous art of graph systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Malik to have combined Knowles and Malik.  One of ordinary skill in the art would recognize the benefits that refining graphs would bring by showing better data.

Regarding claim 2, Knowles in view of Malik further teaches:
The computer-implemented method according to claim 1, further comprising performing the IT operations in a hybrid cloud or multi-cloud environment from which the extracting of the operation objects from operation data is performed (Knowles Paragraph [0066], Computing system 313 may be located in an Internet connected datacenter or a private cloud computing center coupled with one or more public and/or private networks).

Regarding claim 3, Knowles in view of Malik further teaches:
The computer-implemented method according to claim 1, wherein the generating of the temporal graph includes extracting relations comprising at least one of a correlation (Knowles Paragraph [0143], these embodiments provide visual correlation between events and the topology at given times, allowing for event and component isolation), type, or direction.

Regarding claim 4, Knowles in view of Malik further teaches:
The computer-implemented method according to claim 1, wherein the detecting the one or more anomalies includes detecting one or more of metrics, time-series data, sequences (Knowles Paragraph [0104], these embodiments provide visual correlation between events and the topology at given times, allowing for event and component isolation), or graph- structure exceptions.

Regarding claim 19, Knowles teaches:
A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed (Knowles Paragraph [0146], computer-readable and computer-executable instructions can reside in any tangible computer readable storage media), causes a computer device to perform a method of attribute discovery for operation objects from operation data (Knowles Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT)), the method comprising:
generating a temporal graph by extracting one or more of operation objects (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center), relations and attributes from operation data of workloads distributed across a plurality of levels of the IT operation within a predetermined time window (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center, Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT));
detecting one or more anomalies from the extracted operation data and annotating corresponding objects in the graph (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products);
determining a directional impact between corresponding objects on the temporal graph (Knowles Paragraph [0094], visualization of the impact of events on temporal topology changes);
identifying potential causes for one or more of the detected anomalies in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology); and
generating a list of the potential causes of the anomalies for each of the corresponding objects in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).
Knowles does not expressly disclose:
refining the temporal graph based on the determined directional impact;
searching accessible paths in the temporal graph indicating error propagation;
However, Malik teaches:
refining the temporal graph based on the determined directional impact (Malik Paragraph [0287], from the Table 18 and the graphs showing mesh convergence that the refinement level with seed size of 2.2 mm having mesh of about 30000 elements is appropriate for further studies (Knowles teaches the temporal graph));
searching accessible paths in the temporal graph indicating error propagation (Malik Paragraph [0185], the error back propagation (EBP) algorithm for the training of the neural network);
The claimed invention and Malik are from the analogous art of graph systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Malik to have combined Knowles and Malik.  One of ordinary skill in the art would recognize the benefits that refining graphs would bring by showing better data.

Regarding claim 20, Knowles in view of Malik further teaches:
The non-transitory computer readable storage medium according to claim 19, wherein the generating of the temporal graph comprises: generating a node and edge graph by the extracting operation objects (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment), relations and attributes (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment. The relationship data 422 is received, where component relationship data includes parent/child information for a managed component of the plurality of managed components at a moment in time);
annotating each node of the node and edge graph (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products); and
determining a root cause of the identified potential causes of the anomalies for each annotated node (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Malik and Nomura et al., Patent Application Publication No. 2017/0132060 (hereinafter Nomura).

Regarding claim 5, Knowles in view of Malik teaches parent claim 1.
Knowles in view of Malik does not expressly disclose:
wherein identifying the potential causes of the one or more anomalies in the temporal graph includes determining one or more of a depth or level in the temporal graph and a deviation from an expected depth or level in the temporal graph.
However, Nomura teaches:
wherein identifying the potential causes of the one or more anomalies in the temporal graph includes determining one or more of a depth or level in the temporal graph and a deviation from an expected depth or level in the temporal graph (Nomura Paragraph [0146], error detection unit 230 calculates an error level indicating the degree of deviation of the state graph 820 from the normal model 830, associated with the detected error, and outputs error information 840 including the error level, Paragraph [0187], error detection unit 430 may output display information indicating respective temporal changes in state graph 820).
The claimed invention and Nomura are from the analogous art of error detection.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Nomura to have combined Knowles and Nomura.  One of ordinary skill in the art would recognize the benefits of determining deviation in order to know how inaccurate the graph is.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Malik, Nomura and Bandy et al., Patent Application Publication No. 2017/0186249 (hereinafter Bandy).

Regarding claim 6, Knowles in view of Malik and Nomura teaches parent claim 5.
Knowles in view of Malik and Nomura further teaches:
determining at least one root cause of the one or more anomalies in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action); and
Knowles in view of Malik and Nomura does not expressly disclose:
ranking the identified potential causes of the anomalies based on the at least one root cause.
However, Bandy teaches:
ranking the identified potential causes of the anomalies based on the at least one root cause (Bandy Paragraph [0037], list and rank potential failure modes to isolate the likely cause of an anomalous value for a particular CI 50).
The claimed invention and Bandy are from the analogous art of error detection.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Bandy to have combined Knowles and Bandy.  One of ordinary skill in the art would recognize the benefits of ranking potential failures in order to determine which is most likely.

Regarding claim 7, Knowles in view of Malik, Nomura and Bandy further teaches:
The computer-implemented method according to claim 6, wherein the generating of the temporal graph comprises: generating a node and edge graph by the extracting of operation objects (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment), relations and attributes (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment. The relationship data 422 is received, where component relationship data includes parent/child information for a managed component of the plurality of managed components at a moment in time); and
annotating each node of the node and edge graph (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products).

Regarding claim 8, Knowles in view of Malik, Nomura and Bandy further teaches:
The computer-implemented method according to claim 7, wherein: the list of the potential causes of the at least one of the detected anomalies is generated for each annotated node (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action); and
determining a root cause based on the identified potential causes of the anomalies for each annotated node (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).

Regarding claim 9, Knowles in view of Malik, Nomura and Bandy further teaches:
The computer-implemented method according to claim 8, wherein refining the temporal graph comprises determining a directional impact between two nodes on the temporal graph and adjusting the edges (Malik Paragraph [0287], from the Table 18 and the graphs showing mesh convergence that the refinement level with seed size of 2.2 mm having mesh of about 30000 elements is appropriate for further studies (Knowles teaches the temporal graph)).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Malik and Bandy.

Regarding claim 10, Knowles teaches:
A computing system for a graph-based analysis for Information Technology (IT) operations (Knowles Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT)), comprising:
a graph construction module configured to generate a temporal graph extracted from operation data including operation objects (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center), relations, and attributes of workloads distributed across a plurality of levels of the IT operations within a predetermined time window (Knowles Paragraph [0032], comparing the graphs over time to build a continuous temporal graph of the data center, Paragraph [0061], computing resources for various needs such as, but not limited to information technology (IT));
an anomaly detection and error annotation module configured to detect anomalies and annotate corresponding objects in the temporal graph based on the detected one or more anomalies (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products);
an error propagation inference module configured to (Knowles Paragraph [0094], visualization of the impact of events on temporal topology changes):
determine a directional impact between corresponding objects on the temporal graph (Knowles Paragraph [0094], visualization of the impact of events on temporal topology changes);
identify one or more potential causes of the anomalies for one or more of the detected anomalies in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology); and
Knowles does not expressly disclose:
refine the temporal graph based on the determined directional impact;
search accessible paths in the temporal graph indicating error propagation; and
However, Malik teaches:
refine the temporal graph based on the determined directional impact (Malik Paragraph [0287], from the Table 18 and the graphs showing mesh convergence that the refinement level with seed size of 2.2 mm having mesh of about 30000 elements is appropriate for further studies (Knowles teaches the temporal graph));
search accessible paths in the temporal graph indicating error propagation (Malik Paragraph [0185], the error back propagation (EBP) algorithm for the training of the neural network); and
The claimed invention and Malik are from the analogous art of graph systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Malik to have combined Knowles and Malik.  One of ordinary skill in the art would recognize the benefits that refining graphs would bring by showing better data.
Knowles does not expressly disclose:
a root cause ranking module configured to generate a ranked list of the potential causes of the anomalies for each of the corresponding objects in the temporal graph.
However, Bandy teaches:
a root cause ranking module configured to generate a ranked list of the potential causes of the anomalies for each of the corresponding objects in the temporal graph (Bandy Paragraph [0037], list and rank potential failure modes to isolate the likely cause of an anomalous value for a particular CI 50).
The claimed invention and Bandy are from the analogous art of error detection.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Bandy to have combined Knowles and Bandy.  One of ordinary skill in the art would recognize the benefits of ranking potential failures in order to determine which is most likely.

Regarding claim 11, Knowles in view of Malik and Bandy further teaches:
The computing system according to claim 10, wherein the IT operations are executed in a hybrid cloud or multi-cloud environment wherein the extraction of the operation objects from operation data is performed (Knowles Paragraph [0066], Computing system 313 may be located in an Internet connected datacenter or a private cloud computing center coupled with one or more public and/or private networks).

Regarding claim 12, Knowles in view of Malik and Bandy further teaches:
The computing system according to claim 10, wherein the graph construction module is configured to extract relations comprising one or more of correlation (Knowles Paragraph [0143], these embodiments provide visual correlation between events and the topology at given times, allowing for event and component isolation), type, or direction from the operation data.

Regarding claim 13, Knowles in view of Malik and Bandy further teaches:
The computing system according to claim 10, wherein the anomaly detection and error annotation module is configured to detect the anomalies from one or more of metrics, time-series data, sequences (Knowles Paragraph [0104], these embodiments provide visual correlation between events and the topology at given times, allowing for event and component isolation), or graph-structure exceptions.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Malik, Bandy and Nomura.

Regarding claim 14, Knowles in view of Malik and Bandy teaches parent claim 10.
Knowles in view of Malik and Bandy does not expressly disclose:
wherein the error propagation inference module is configured to identify the one or more potential causes of the anomalies in the temporal graph by determining one or more of a depth or level in the temporal graph and a deviation from an expected depth or level in the temporal graph.
However, Nomura teaches:
wherein the error propagation inference module is configured to identify the one or more potential causes of the anomalies in the temporal graph by determining one or more of a depth or level in the temporal graph and a deviation from an expected depth or level in the temporal graph (Nomura Paragraph [0146], error detection unit 230 calculates an error level indicating the degree of deviation of the state graph 820 from the normal model 830, associated with the detected error, and outputs error information 840 including the error level, Paragraph [0187], error detection unit 430 may output display information indicating respective temporal changes in state graph 820).
The claimed invention and Nomura are from the analogous art of error detection.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Knowles and Nomura to have combined Knowles and Nomura.  One of ordinary skill in the art would recognize the benefits of determining deviation in order to know how inaccurate the graph is.

Regarding claim 15, Knowles in view of Malik, Bandy and Nomura further teaches:
The computing system according to claim 14, wherein the error propagation inference module is further configured to determine at least one root cause of the anomalies in the temporal graph (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).

Regarding claim 16, Knowles in view of Malik, Bandy and Nomura further teaches:
The computing system according to claim 15, wherein: the graph construction module is configured to generate a node and edge graph by the extracting the operation objects (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment), relations and attributes (Knowles Paragraph [0091], Service provider 302 is configured to generate a temporal topology graph of the computing environment. The relationship data 422 is received, where component relationship data includes parent/child information for a managed component of the plurality of managed components at a moment in time); and
the anomaly detection and error annotation module is further configured to annotate each node of the node and edge graph (Knowles Paragraph [0032], codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products).

Regarding claim 17, Knowles in view of Malik, Bandy and Nomura further teaches:
The computing system according to claim 16, wherein the anomaly detection and error annotation module is further configured to: generate the list of the potential causes of the anomalies for each annotated node (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action); and
to determine a root cause of the identified potential causes of the anomalies for each annotated node (Knowles Fig. 16A, shows the steps of correlate vent data to the temporal topology graph followed by identify instance of event causing change in topology followed by identify at least one ameliorative action).

Regarding claim 18, Knowles in view of Malik, Bandy and Nomura further teaches:
The computing system for a graph-based analysis according to claim 17, wherein the anomaly detection and error annotation module is further configured to refine the temporal graph by determining a directional impact between two nodes on the temporal graph and adjusting the edges (Malik Paragraph [0287], from the Table 18 and the graphs showing mesh convergence that the refinement level with seed size of 2.2 mm having mesh of about 30000 elements is appropriate for further studies (Knowles teaches the temporal graph)).

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On page 8, Applicant argues against the rejection under 35 U.S.C. 101.
The amendment of changing the system to a computing system does not overcome the 101 rejection.  This is still not a hardware component that could perform the limitations of the claim.  This amendment appears to be clarifying the type of system that is in the claims but does not add a hardware component such as a processor that could perform the limitations of the claims.  One of ordinary skill in the art would recognize that a computing system could be made entirely of computer software.

On pages 9-13, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 9-11, Applicant argues that Knowles in combination with Malik does not disclose “detecting one or more anomalies from the extracted operation data and annotating corresponding objects in the graph based on the detected one or more anomalies”, the Examiner disagrees.  Knowles teaches codification of the data for anomaly detection based on streaming data center events via the temporal graph as it related to virtual databases and products (Paragraph [0032]).  This shows that anomalies are detecting, there is a temporal graph and codification of the data takes place.  The codification is considered the annotation that takes place in the claims.  Applicant further argues that Knowles is devoid of any such annotation, the Examiner agrees because of the previously stated codification.  The limitation is not specific on which objects are annotated and how exactly they are annotated.  The claim merely states that annotation of corresponding objects takes place.  Therefore, Knowles does disclose this limitation.
On page 11, Applicant argues that Knowles does not disclose “determining a directional impact between corresponding objects on the temporal graph”, the Examiner disagrees.  Knowles teaches a visualization of the impact of events on temporal topology changes (Paragraph [0094]).  This shows that a visualization of the impact is created for the temporal graph.  One of ordinary skill in the art would recognize that this impact could be considered a directional impact since it is directed to the temporal graph which is a directed graph (Fig. 7A and 7B).  Therefore, Knowles does disclose this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harper et al., Patent Application Publication No. 2017/0262429.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164